  Case 14-34984         Doc 31     Filed 02/05/19 Entered 02/05/19 13:54:57              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-34984
         YOLANDA D JONES

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/26/2014.

         2) The plan was confirmed on 12/15/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/16/2018.

         6) Number of months from filing to last payment: 49.

         7) Number of months case was pending: 52.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $4,338.78.

         10) Amount of unsecured claims discharged without payment: $27,688.42.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-34984       Doc 31       Filed 02/05/19 Entered 02/05/19 13:54:57                     Desc Main
                                     Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor              $11,723.93
       Less amount refunded to debtor                           $203.93

NET RECEIPTS:                                                                                  $11,520.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $4,000.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                        $505.89
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,505.89

Attorney fees paid and disclosed by debtor:                    $0.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim       Principal      Int.
Name                                Class   Scheduled      Asserted         Allowed        Paid         Paid
ACCOUNTS RECEIVABLE MANAGEM     Unsecured      1,062.19            NA              NA            0.00       0.00
COMCAST                         Unsecured         355.00           NA              NA            0.00       0.00
CREDIT ONE BANK                 Unsecured           0.00           NA              NA            0.00       0.00
CREDIT ONE BANK                 Unsecured           0.00           NA              NA            0.00       0.00
DYNIA & ASSOC                   Unsecured         926.60           NA              NA            0.00       0.00
FINANICAL RECOVERY SERVICES     Unsecured         454.51           NA              NA            0.00       0.00
FIRST SOURCE                    Unsecured         488.84           NA              NA            0.00       0.00
HSBC                            Unsecured         514.00           NA              NA            0.00       0.00
ILLINOIS BELL TELEPHONE CO      Unsecured         438.00        438.88          438.88        104.57        0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured            NA         926.60          926.60        220.78        0.00
LVNV FUNDING                    Unsecured           0.00        454.51          454.51        108.30        0.00
MIDLAND CREDIT MANAGEMENT IN    Unsecured      1,477.20            NA              NA            0.00       0.00
MIDLAND CREDIT MANAGEMENT IN    Unsecured         934.26           NA              NA            0.00       0.00
MIDLAND CREDIT MANAGEMENT IN    Unsecured      1,664.24            NA              NA            0.00       0.00
MIDLAND CREDIT MANAGEMENT IN    Unsecured      1,634.18            NA              NA            0.00       0.00
MIDLAND CREDIT MANAGEMENT IN    Unsecured      1,457.16            NA              NA            0.00       0.00
MIDLAND CREDIT MANAGEMENT IN    Unsecured         902.35           NA              NA            0.00       0.00
MIDLAND FUNDING LLC             Unsecured      1,661.00       1,162.08        1,162.08        276.89        0.00
MIDLAND FUNDING LLC             Unsecured         944.00        679.62          679.62        161.93        0.00
MIDLAND FUNDING LLC             Unsecured         405.00        248.66          248.66          59.25       0.00
NATIONWIDE CAC LLC              Secured        3,640.00       4,465.96        4,465.96      4,465.96     199.28
NATIONWIDE CAC LLC              Unsecured      1,704.00            NA              NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO     Unsecured           0.00        232.28          232.28          55.34       0.00
RAB INC                         Unsecured      2,524.69            NA              NA            0.00       0.00
RJM ACQUISITIONS                Unsecured         140.68           NA              NA            0.00       0.00
SEVENTH AVE                     Unsecured         204.00           NA              NA            0.00       0.00
Speedy Cash                     Unsecured         445.00           NA              NA            0.00       0.00
SPRINGLEAF FINANCIAL SERVICES   Unsecured      1,838.00       3,228.02        3,228.02        769.14        0.00
SPRINGLEAF FINANCIAL SERVICES   Unsecured           0.00           NA              NA            0.00       0.00
SPRINGLEAF FINANCIAL SERVICES   Unsecured           0.00           NA              NA            0.00       0.00
SPRINGLEAF FINANCIAL SERVICES   Unsecured           0.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-34984        Doc 31     Filed 02/05/19 Entered 02/05/19 13:54:57                     Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim           Claim         Claim        Principal        Int.
Name                              Class    Scheduled        Asserted      Allowed         Paid           Paid
SPRINT NEXTEL                  Unsecured      1,819.00         1,819.38      1,819.38        433.50          0.00
TATE & KIRLIN                  Unsecured      1,500.00              NA            NA            0.00         0.00
TCF BANK                       Unsecured           0.00             NA            NA            0.00         0.00
Tmobile                        Unsecured         835.00             NA            NA            0.00         0.00
T-MOBILE/T-MOBILE USA INC      Unsecured         785.00          668.02        668.02        159.17          0.00
UNITED RECOVERY SERVICE        Unsecured         955.34             NA            NA            0.00         0.00
WEBBANK/FINGERHUT              Unsecured           0.00             NA            NA            0.00         0.00


Summary of Disbursements to Creditors:
                                                             Claim            Principal                Interest
                                                           Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                        $0.00              $0.00                   $0.00
      Mortgage Arrearage                                      $0.00              $0.00                   $0.00
      Debt Secured by Vehicle                             $4,465.96          $4,465.96                 $199.28
      All Other Secured                                       $0.00              $0.00                   $0.00
TOTAL SECURED:                                            $4,465.96          $4,465.96                 $199.28

Priority Unsecured Payments:
       Domestic Support Arrearage                             $0.00                $0.00                 $0.00
       Domestic Support Ongoing                               $0.00                $0.00                 $0.00
       All Other Priority                                     $0.00                $0.00                 $0.00
TOTAL PRIORITY:                                               $0.00                $0.00                 $0.00

GENERAL UNSECURED PAYMENTS:                               $9,858.05          $2,348.87                   $0.00


Disbursements:

       Expenses of Administration                              $4,505.89
       Disbursements to Creditors                              $7,014.11

TOTAL DISBURSEMENTS :                                                                         $11,520.00




UST Form 101-13-FR-S (09/01/2009)
  Case 14-34984         Doc 31      Filed 02/05/19 Entered 02/05/19 13:54:57                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
